internal_revenue_service number release date index number --------------------------------------------- ---------------------------------------- ------------------------------ -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number -------------------- refer reply to cc psi b02 plr-145356-10 date may x ----------------------------------------------------------------------------------------------------- ----------------------- state -------------- date date date date date date ---------------------- ---------------------- --------------------------- ----------------------- -------------------------- --------------------------- dear ------------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code plr-145356-10 the information submitted states that x is a limited_liability_company formed in state on date x made an election to be treated as an association_taxable_as_a_corporation and an s_corporation_election under sec_1362 effective date the members of x executed an agreement effective date and an agreement effective date collectively the agreement that provided that each member that contributed capital to x would receive membership percentage and voting interests that those membership interests would be of one class and that all distributions were to be made according to the members’ percentage interests in x on date the members adopted an amendment to the agreement that provided that non-liquidating distributions would be made according to a member’s percentage interest multiplied by the average base hours the member worked for x during the calendar_year and that liquidating distributions would be made according to the member’s percentage interest multiplied by the number of years the member had worked for x on date the members adopted an amendment to the agreement that provided that all distributions would be made according to the members’ percentage interests in x since date all distributions to the members of x have been in proportion to their percentage interests at the time of the distribution and no distributions have been made based upon the hours a member worked x has not made any liquidating distributions based on a member’s length of service to x x represents that the circumstances resulting in the possible termination of x’s s_corporation_election were inadvertent and not motivated by tax_avoidance x further represents that from date x and its shareholders have filed all returns consistent with x’s status as an s_corporation x and its shareholders have agreed to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that the term small_business_corporation means a domestic_corporation that among other things does not have more than one class of stock accordingly s_corporations may not have more than one class of stock sec_1_1361-1 provides that except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation plr-145356-10 proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock thus if all shares of stock of an s_corporation have identical rights to distribution and liquidation proceeds the corporation may have voting and nonvoting common_stock a class of stock that may vote only on certain issues irrevocable proxy agreements or groups of shares that differ with respect to rights to elect members of the board_of directors sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and sec_1_1361-1 sec_1_1361-1 provides that buy-sell agreements among shareholders agreements restricting the transferability of stock and redemption agreements are disregarded in determining whether a corporation's outstanding shares of stock confer identical distribution and liquidation rights unless a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and sec_1_1361-1 and the agreement establishes a purchase_price that at the time the agreement is entered into is significantly in excess of or below the fair_market_value of the stock agreements that provide for the purchase or redemption of stock at book_value or at a price between fair_market_value and book_value are not considered to establish a price that is significantly in excess of or below the fair_market_value of the stock and thus are disregarded in determining whether the outstanding shares of stock confer identical rights sec_1_1361-1 provides that a determination of book_value will be respected if the book_value is determined in accordance with generally_accepted_accounting_principles including permitted optional adjustments sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the shareholder consents and the corporation and each person who was a plr-145356-10 shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary based solely on the information submitted and the representations made we conclude that x’s s_corporation_election on date was not invalid due to the provisions of the date agreement and that the election did not terminate on date we further conclude that x’s s_corporation_election may have terminated on date because x may have had more than one class of stock however we conclude that if x’s s election was terminated such a termination was inadvertent within the meaning of sec_1362 accordingly pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation from date and thereafter provided x’s s election was valid and was not otherwise terminated under sec_1362 except as specifically set forth above we express no opinion concerning the federal tax consequences of the above-described facts under any other provision of the code specifically no opinion is expressed on whether x is otherwise eligible to be treated as an s_corporation this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to x’s authorized representative sincerely melissa c liquerman chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
